An unpub|ish ed order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123.

IN THE SUPREME COURT OF THE STATE OF NEVADA

 

WILLIAM CARL MISIEWICZ, No. 647 91
Petitioner,

vs. 
THE EIGHTH JUDICIAL DISTRICT F § L E 
COURT GF THE STATE OF NEVADA,

IN AND FOR THE COUNTY ()F AUG 2 5 2014
CLARK’ TRAC:E luw ctem<

ORDER DISMISSING PETITION

This petition was docketed in this court on January 13, 2014,
without payment of the requisite filing fee. On that same day a notice was
issued directing petitioner to pay the filing fee within ten days. The notice
further advised that failure to pay the filing fee within ten days would
result in the dismissal of this petition To date, petitioner lies not paid the
filing fee or otherwise responded to this court’s notice. Accoi‘dingly, cause
appearing, this petition is dismissed

lt is so ORDERED.

CLERK oF THE SUPRENIE COURT
TRACIE K. LINDEMAN

BY:  

cc: William Carl Misiewicz

Attorney General/Carson City

Clark County District Attorney/Civil Division
Eighth District Court Clerk

SuFneME Coum'
oF
NE\/ADA

CLEFlK'S OF|UER
:0)~\94) sims

\'~l~?-'?‘i“ilo